



Exhibit 10.21


INDEPENDENT BANK CORP. RESTRICTED STOCK AGREEMENT
FOR NON-EMPLOYEE DIRECTOR


Notification and Acceptance of Restricted Stock Award


The Independent Bank Corp. 2018 Non-Employee Director Stock Plan (the “Plan”)
permits the granting of Restricted Stock Awards to directors who are not also
employees of Independent Bank Corp. (the “Company”). The Company is pleased to
grant you the following Restricted Stock Award in accordance with the Plan:


Effective Date of Restricted Stock Agreement:
[[GRANTDATE]]
Non-Employee Director Name and Residential Address:
[[FIRSTNAME]] [[LASTNAME]]
[[RESADDR1]]
 [[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]
Number of shares of common stock granted in this Restricted Stock Award:
[[SHARESGRANTED]] shares of the Company’s common stock.
Vesting Period and Schedule:
The shares granted pursuant to this Agreement vest immediately.



This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”). By clicking
“ACCEPT” on the Equity Administration Solution, Inc. software system you both
accept this Restricted Stock Award and acknowledge that you have read,
understand, and accept the terms and conditions of this Agreement set forth
below.


Restricted Stock Agreement


The Company agrees to issue to the non-employee director named above (the
“Non-Employee Director”) the number of shares of the Company’s common stock
(collectively, the “Restricted Shares”) set forth above subject to the terms and
conditions of the Plan and this Agreement, as follows:


Section 1.    Issuance of Restricted Shares to Non-Employee Director.


(a)Consideration. The Non-Employee Director shall not be required to pay any
consideration to the Company for the Restricted Shares.


(b)Issuance of Shares. After receiving a signed original of this Agreement back
from the Non-Employee Director, the Company shall act with reasonable speed to
either cause to be issued a certificate or certificates for the Restricted
Shares, which certificate or certificates shall be registered in the name of the
Non-Employee Director (or in the names of the Non-Employee Director and the
Non-Employee Director’s spouse as community property or as joint tenants with
right of survivorship), or shall direct the Company’s transfer agent to make
entries in its records for the Restricted Shares that are equivalent to issuance
of a certificate or certificates to the Non-Employee Director. The issuance of
the Restricted Shares shall occur at the offices of the Company or at such other
place and time as the parties may agree.





--------------------------------------------------------------------------------







(c)Plan and Defined Terms. The issuance of the Restricted Shares pursuant to
this Agreement is in all respects subject to the terms, conditions, and
definitions of the Plan, which are incorporated by reference. The Non-Employee
Director accepts the Restricted Shares subject to all the terms and provisions
of the Plan and agrees that all decisions under and interpretations of the Plan
by the Board of Directors (the “Board”) (or Compensation Committee, if
applicable) shall be final, binding, and conclusive upon the Non-Employee
Director and his or her permitted heirs, executors, administrators, successors
and assigns. Capitalized defined terms used in this Agreement shall have the
meanings assigned to them in the Plan, unless they are otherwise specifically
defined in this Agreement.


Section 2.Vesting


The Restricted Shares shall vest immediately on the date of grant.


Section 3.Miscellaneous Provisions.


(a)No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Non-Employee Director any right to continue to serve as a director of
the Company or any of its direct or indirect subsidiaries. Nothing in this
Agreement or in the Plan shall interfere with or otherwise restrict the rights
of the Company or any of its subsidiaries to remove the Non-Employee Director
from the Board of the Company or any of its direct or indirect subsidiaries.


(b)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon (i) personal delivery, (ii) deposit
with a nationally recognized overnight courier or (iii) deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at 288 Union Street, Rockland,
Massachusetts 02370 or at its then principal executive office address if
different, with simultaneous copies to the Chief Executive Officer and General
Counsel of the Company, and to the Non-Employee Director at the residential
address set forth above or to the residential address that the Non-Employee
Director has most recently provided to the Company in writing if different.


(c)Entire Agreement. This Agreement, together with the Plan, constitutes the
entire understanding between the parties and supersedes any other agreements,
representations, or understandings (whether oral or written and whether express
or implied) which relate to the subject matter of this Agreement.


(d)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without regard to
its choice of law principles.


(e)Severability. If any provision of this Agreement is found unenforceable or
illegal, the remainder of this Agreement shall remain in full force and effect.


(f)Amendments; Waivers. This Agreement may only be amended or modified in a
writing signed by the Non-Employee Director and the Company. No party





--------------------------------------------------------------------------------





shall be deemed to waive any rights under this Agreement unless the waiver is in
writing and signed by the party waiving rights. A waiver in writing on or more
occasions shall not be deemed to be a waiver for any future occasions.





